DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.
Response to Amendment
Claims 1-8 are currently pending. Claim 1 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Final Office Action mailed on 26 March 2021. Claims 7 and 8 have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what it means for the internal pressure of the pressure steady state does not substantially change with time. It is unclear if “not substantially change” means for the pressure be constant or not constant. Furthermore, claim 1 recites “a pressure steady state in which a pressure inside a flow path including the air way and the tube is constant” in lines 14-15. It is unclear if “not substantially change with time” is referring to the pressure being constant as mentioned in claim 1. Clarification is requested.
Claim 7 recites the limitation “the internal pressure” in lines 11, 13, 16, and 19. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “internal pressure of the cuff” as mentioned in lines 6 and 8 of claim 7. Clarification is requested. Examiner suggests amending the limitation to recite “the internal pressure of the cuff.”
Claim 7 recites “a processor configured to: …transition to the third pressure transient state” in lines 9 and 22. It is unclear how the processor can transition to the third pressure transient state. Examiner believes that it is the internal pressure of the cuff that transits to the third pressure transient state. Clarification is requested. Examiner suggests amending claim 22 to recite “transition the internal pressure of the cuff to the third pressure transient state.”
Claim 7 recites “the pressure transient state includes first, second, and third pressure transient states, and the pressure steady state includes first and second pressure steady states” in lines 13-15. However, it is unclear how the pressure transient state includes more than one transient states that are of different values. It is unclear if the pressure transient states should be the same value or different. It is also unclear how the pressure steady state could have two different pressure steady states that are of different values. It is unclear if the pressure steady states should be the same value or different. Fig. 2 of the present application shows that the pressure transient states and the pressure steady states are all of different values. Examiner suggests amending lines 13-15 to clearly state that the first, second, and third pressure transient states are different and that the first and second pressure steady states are different.
Claim 7 recites “a processor configured to: control the pressurizing/depressurizing section to initiate the air feeding while performing the air discharging to cause the internal pressure to transition from a pressure transient state to a pressure steady state in which a pressure inside a flow path including the air way and the  tube is constant, wherein the internal pressure includes first and second internal pressure values, the pressure transient state includes first, second, and third pressure transient states, and the pressure steady state includes first and second pressure steady states; determine whether the internal pressure has transited to the first pressure steady state by way of the first pressure transient state and determine the first internal pressure value; control the pressurizing/depressurizing section to suppress or stop the air discharging while continuing the air feeding, in accordance with determination that the internal pressure has transited to the second pressure steady state by way of the second pressure transient state and determine the second internal pressure value lower than the first pressure value; and transition to the third pressure transient state” in lines 9-22. However, these limitations do not clearly encompass pressure change characteristics P1 and P2 in Fig. 2 of the present application. According to Fig. 2 of the present application and [0019]-[0022] and [0033]-[0038] of the PGPUB, Examiner believes that this is what Applicant meant to recite:
of the cuff to transition from a first pressure transient state to a first pressure steady state in which a pressure inside a flow path including the air way and the  tube is constant, [wherein the internal pressure includes first and second internal pressure values, the pressure transient state includes first, second, and third pressure transient states, and the pressure steady state includes first and second pressure steady states];
determine whether the internal pressure of the cuff has transited to the first pressure steady state by way of the first pressure transient state and determine the first internal pressure value;
upon determining that the internal pressure of the cuff has transited to the first pressure steady state by way of the first pressure transient state, reduce the internal pressure of the cuff to be lower than the first internal pressure value to cause the internal pressure of the cuff to transit to a second pressure transient state;
determine whether the internal pressure of the cuff has transited to a second pressure steady state by way of the second pressure transient state and determine a second internal pressure value;
control the pressurizing/depressurizing section to suppress or stop the air discharging while continuing the air feeding[, in accordance with determination that the internal pressure has transited to the second pressure steady state by way of the second pressure transient state and determine the second internal pressure value lower than the first pressure value; and] to transit[ion] the internal pressure of the cuff to [the] a third pressure transient state.”
Clarification of claim 7 is requested.
Claim 8 recites “in a period from time of start the air feeding to time before of start a pressurizing process for the measurement of the blood pressure” in lines 10-11. It is unclear what this time period is, as feeding air into the pressurizing/depressurizing section would inherently pressurize the cuff. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. ‘943 (US Pub No. 2004/0171943 – previously cited) in view of Yokoyama et al. ‘613 (US Pub No. 2011/0118613 – previously cited).
Regarding claim 1, Hersh et al. ‘943 teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject (Fig. 1) by use of a cuff (Fig. 1 cuff 101 and [0021]-[0022]), the blood pressure measuring apparatus comprising:
a connector (Fig. 1 branch connection 115) to which a tube communicating with the cuff is connected (Fig. 1 duct 112 and [0022]);
an air way communicating with the connector (Fig. 1 duct 114 and [0022]);
a pressurizing/depressurizing section comprising a pump (Fig. 1 source of pressurized air 109, inflate valve 111 and [0022]) configured to perform air feeding to the cuff by way of the air way thereby increase an internal pressure of the cuff and a valve configured to communicate with ambient air to perform air discharging by way of the air way to thereby decrease the internal pressure of the cuff ([0021]-[0022]);

	control the pressurizing/depressurizing section to cause the internal pressure to transition from a pressure transient state (Fig. 6 upward curvature of line 248 and line 266 and [0037]) to a pressure steady state (Fig. 6 steps 250, 258 and [0037]) in which a pressure inside a flow path including the air way and the tube is constant (Steps 250, 268 are when the pressure is constant because the pressure is neither increasing nor decreasing during these steps.);
	determine whether the internal pressure has transited to the pressure steady state by way of the pressure transient state ([0022], [0037]; Pressure steady state is when after desired pressure is reached and pressure transient state is before desired pressure is reached.); and
	control the pressurizing/depressurizing section to suppress or stop the air discharging, in accordance with determination that the internal pressure has transited to the pressure steady state by way of the pressure transient state (Fig. 6 shows steps 250, 258, 260, 262, 264, where the pressure does not increase or decrease. One of ordinary skill in the art would understand that the deflate valve 102 and inflate valve 111 are not opened so the pressure does not change.).
Hersh et al. ‘943 teaches all of the elements of the current invention as mentioned above except for the processor configured to: control the pressurizing/depressurizing section to initiate the air feeding while performing the air discharging; and control the pressurizing/depressurizing section to suppress or stop the air discharging while continuing the air feeding.
Yokoyama et al. ‘613 teaches depressurizing and pressurizing a pump and an air discharge unit that could be simultaneously controlled to increase or decrease the pressure of a cuff ([0050], [0072]). When the pressurizing pump 16 and the air discharger unit 18 are simultaneously controlled, the pressure in the pressure transmission channel 22 would be controlled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling the pressurizing/depressurizing section of Hersh et while performing the air discharging as Yokoyama et al. ‘613 teaches this will aid in increasing or decreasing the pressure of the cuff by a certain ratio ([0050], [0072]).
Regarding claim 2, Hersh et al. ‘943 teaches a timer configured to measure a time period since a start of the air feeding,
wherein the processor is further configured to determine whether the internal pressure has transited to the pressure steady state by way of the pressure transient state in accordance with the time period measured by the timer (Fig. 4a step 164; After a certain time period (step 160 and [0025]) a determination is made whether a pump up is necessary. This determination would be made, based on the data from pressure transducer 104, by the microprocessor 107 which is being interpreted as the determination section, which must inherently include a timer in order   to make the determination after a period of time.).
Regarding claim 3, Hersh et al. ‘943 teaches a detector configured to detect the internal pressure,
wherein the processor is further configured to determine whether the internal pressure has transited to the pressure steady state by way of the pressure transient state in accordance with the internal pressure detected by the detector (Fig. 1 pressure transducer 104 and [0022]).
Regarding claim 4, Hersh et al. ‘943 teaches wherein the processor is configured to: determine whether the internal pressure detected by the detector has transited to the pressure steady state within a predetermined time period since start of a first pressure transient state (Fig. 4a step 164; After a certain period of time (step 160 and [0025]) a determination is made whether a pump is necessary. This determination would be made, based on the data from pressure transducer 104, by the microprocessor 107 which is being interpreted as the determination section.), and

Regarding claim 6, Hersh et al. ‘943 teaches wherein the pressure transient state is a state in which the internal pressure of the cuff changes with time (Fig. 6 line 248, 266), and
the pressure steady state is a state in which the internal pressure of the cuff does not substantially change with time (Fig. 6 steps 250, 258, 260, 262, 264).
Regarding claim 7, Hersh et al. ‘943 teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject (Fig. 1) by use of a cuff (Fig. 1 cuff 101 and [0021]-[0022]), the blood pressure measuring apparatus comprising:
a connector (Fig. 1 branch connection 115) to which a tube communicating with the cuff is connected (Fig. 1 duct 112 and [0022]);
an air way communicating with the connector (Fig. 1 duct 114 and [0022]);
a pressurizing/depressurizing section comprising a pump (Fig. 1 source of pressurized air 109, inflate valve 111 and [0022]) configured to perform air feeding to the cuff by way of the air way thereby increase an internal pressure of the cuff and a valve configured to communicate with ambient air to perform air discharging by way of the air way to thereby decrease the internal pressure of the cuff ([0021]-[0022]);
a processor (Fig. 1 microprocessor 107) configured to:
	control the pressurizing/depressurizing section to cause the internal pressure to transition from a pressure transient state (Fig. 6 upward curvature of line 248 and line 266 and [0037]) to a pressure steady state (Fig. 6 steps 250, 258 and [0037]) in which a pressure inside a flow path 
	determine whether the internal pressure has transited to the pressure steady state by way of the first pressure transient state ([0022], [0037]; Pressure steady state is when after desired pressure is reached and pressure transient state is before desired pressure is reached.) and determine the first internal pressure value ([0037]); and
	control the pressurizing/depressurizing section to suppress or stop the air discharging, in accordance with determination that the internal pressure has transited to the second pressure steady state by way of the second pressure transient state and determine the second internal pressure value lower than the first pressure value (Fig. 6 shows steps 250, 258, 260, 262, 264, where the pressure does not increase or decrease. One of ordinary skill in the art would understand that the deflate valve 102 and inflate valve 111 are not opened so the pressure does not change.); and
	transition to the first pressure transient state (see annotated Fig. 6 below).
Hersh et al. ‘943 teaches all of the elements of the current invention as mentioned above except for the processor configured to: control the pressurizing/depressurizing section to initiate the air feeding while performing the air discharging; and control the pressurizing/depressurizing section to suppress or stop the air discharging while continuing the air feeding.
Yokoyama et al. ‘613 teaches depressurizing and pressurizing a pump and an air discharge unit that could be simultaneously controlled to increase or decrease the pressure of a cuff ([0050], [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling the pressurizing/depressurizing section of Hersh et al. ‘943 to include initiating the air feeding while performing the air discharging as Yokoyama et al. ‘613 teaches this will aid in increasing or decreasing the pressure of the cuff by a certain ratio ([0050], [0072]).

    PNG
    media_image1.png
    407
    619
    media_image1.png
    Greyscale

Regarding claim 8, Hersh et al. ‘943 teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject (Fig. 1) by use of a cuff (Fig. 1 cuff 101 and [0021]-[0022]), the blood pressure measuring apparatus comprising:
a connector (Fig. 1 branch connection 115) to which a tube communicating with the cuff is connected (Fig. 1 duct 112 and [0022]);
an air way communicating with the connector (Fig. 1 duct 114 and [0022]);
a pressurizing/depressurizing section comprising a pump (Fig. 1 source of pressurized air 109, inflate valve 111 and [0022]) configured to perform air feeding to the cuff by way of the air way thereby increase an internal pressure of the cuff and a valve configured to communicate with ambient air to 
a processor (Fig. 1 microprocessor 107) configured to:
	in a period from time of start the air feeding to time before of start a pressurizing process for the measurement of the blood pressure, control the pressurizing/depressurizing section to cause the internal pressure to transition from a pressure transient state (Fig. 6 upward curvature of line 248 and line 266 and [0037]) to a pressure steady state (Fig. 6 steps 250, 258 and [0037]) in which a pressure inside a flow path including the air way and the tube is constant (Steps 250, 268 are when the pressure is constant because the pressure is neither increasing nor decreasing during these steps.);
	set a predetermined time period required for the transition based on a volume of the cuff and a resistance of the flow path ([0022], [0037]),
	determine whether the internal pressure has transited to the pressure steady state by way of the pressure transient state within the predetermined time period ([0022], [0037]; Pressure steady state is when after desired pressure is reached and pressure transient state is before desired pressure is reached.); and
	control the pressurizing/depressurizing section to suppress or stop the air discharging, in accordance with determination that the internal pressure has transited to the pressure steady state by way of the pressure transient state (Fig. 6 shows steps 250, 258, 260, 262, 264, where the pressure does not increase or decrease. One of ordinary skill in the art would understand that the deflate valve 102 and inflate valve 111 are not opened so the pressure does not change.); and
after the period elapsed, start the pressurizing process, and start increasing the internal pressure of the cuff (Fig. 6 shows that pressure increases on line 248 and line 266.) .
Hersh et al. ‘943 teaches all of the elements of the current invention as mentioned above except for the processor configured to: control the pressurizing/depressurizing section to initiate the air feeding while continuing the air feeding.
Yokoyama et al. ‘613 teaches depressurizing and pressurizing a pump and an air discharge unit that could be simultaneously controlled to increase or decrease the pressure of a cuff ([0050], [0072]). When the pressurizing pump 16 and the air discharger unit 18 are simultaneously controlled, the pressure in the pressure transmission channel 22 would be controlled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified controlling the pressurizing/depressurizing section of Hersh et al. ‘943 to include initiating the air feeding while performing the air discharging as Yokoyama et al. ‘613 teaches this will aid in increasing or decreasing the pressure of the cuff by a certain ratio ([0050], [0072]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. ‘943 in view of Yokoyama et al. ‘613 further in view of Skelton ‘254 (US Patent No. 6,171,254 – previously cited).
Regarding claim 5, Hersh et al. ‘943 in view of Yokoyama et al. ‘613, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the internal pressure of the cuff in the pressure steady state is less than 30 mmHg.
Skelton ‘254 teaches a blood pressure monitoring cuff (Abstract) wherein an internal pressure of a cuff in a pressure steady state is less than 30 mmHg (Column 9 Lines 14-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure steady state of Hersh et al. ‘943 in view of Yokoyama et al. ‘613, as applied to claim 1, to include being less than 30 mmHg as Skelton ‘254 teaches that using a pressure below 10 mmHg allows for a determination to be made for what the corresponding pressure threshold is (Column 9 Lines 14-22).

Response to Arguments
Applicant argues that Yokoyama et al. ‘613 does not teach transitioning to a pressure steady state in which a pressure inside a flow path including the air way and the tube is constant. Examiner respectfully disagrees, as Hersh et al. ‘943 already teaches this. Steps 250, 258 in Fig. 6 of Hersh et al. ‘943 show that pressure is neither increasing nor decreasing, indicating that the pressure is constant. As such, claim 1 remains rejected over Hersh et al. ‘943 in view of Yokoyama et al. ‘613.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791